Citation Nr: 1736918	
Decision Date: 09/01/17    Archive Date: 09/19/17

DOCKET NO.  09-41 691	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for right knee patellofemoral syndrome, status post arthroscopic debridement, with associated residual scars (right knee disability).

2.  Entitlement to a disability rating in excess of 10 percent for left knee patellofemoral syndrome, status post arthroscopic debridement, with associated residual scars (left knee disability).

3.  Entitlement to a compensable disability rating for residuals of a fracture of the left index finger.

4.  Entitlement to a compensable disability rating for residuals of a cystectomy of the thyroglossal duct.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Marine Corps from December 1973 to April 1997.

This case comes before the Board of Veterans' Appeals (the Board) from a July 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  Original jurisdiction now rests with the RO in Togus, Maine.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems; any future consideration of this case should take into account the existence of these electronic records.

The Veteran had a hearing before the undersigned Veterans' Law Judge in October 2015.  A transcript of that proceeding has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board remanded the Veteran's claims in February 2016 to obtain records from Portsmouth Naval Hospital, to obtain private medical records relating to the Veteran's knee disabilities, and afford the Veteran VA examinations for his knee, index finger, and residual cystectomy disabilities.

The Veteran was afforded a knee examination in October 2016.  In July 2016, the Court of Appeals for Veterans Claims issued a decision which held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158, 170 (2016).  Although the October 2016 examiner conducted range of motion testing for both of the Veteran's knees and indicated that the Veteran exhibited pain with weight-bearing, it does not appear that the range of motion testing included testing for pain on both active and passive motion or in weight-bearing and nonweight-bearing positions.  Thus, remand for testing that complies with 38 C.F.R. § 4.59 (2016) and Correia v. McDonald is required.

With respect to the Veteran's cystectomy residuals claim, during his October 2015 hearing the Veteran testified that his symptoms included difficulty swallowing, breathing, and speaking, as well as the residual scar from the surgery.  See October 2015 Hearing Transcript, pp. 12-15.  The Veteran's October 2016 examination report did not comment on the Veteran's reported symptoms, concluded that the Veteran's condition was in remission, and stated that his scar was inactive and asymptomatic.  As the Board remanded the Veteran's cystectomy claim for evaluation of his reported symptoms, remand is necessary for additional clarification.

No additional development is necessary with respect to the Veteran's left index finger claim.  However as the Board is requesting outstanding records as part of the development for the Veteran's remaining claims, adjudication of the finger claim must be delayed in the event that those records support the Veteran's claim for a higher disability rating.

Accordingly, the case is REMANDED for the following actions:

1.  Request the Veteran's assistance in obtaining treatment records pertaining to the Veteran from the Portsmouth Naval Hospital from April 2016 to present, and associate them with the claims file.

2.  Schedule the Veteran for a VA orthopedic examination to determine the severity of his service-connected right and left knee disabilities.  The electronic claims file should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran.  All indicated studies should be performed. 

The examiner should test range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the right and left knees.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, he or she should clearly explain why that is so.  

The examiner should report the Veteran's range of motion in terms of degrees in terms of flexion and extension, and should comment on any functional loss due to weakened movement, excess fatigability, incoordination, or pain on use, and should state whether any pain claimed by the Veteran is supported by adequate pathology, e.g., muscle spasm, and is evidenced by his visible behavior, e.g., facial expression or wincing, on pressure or manipulation.
The examiner should specify the point during motion that the Veteran experiences pain.  The examiner's report should include a description of the above factors that pertain to functional loss due to the right and left knee that develop on repetitive use or during flare-up, and to the extent possible offer that description in terms of degrees of range of motion.  

3.  Next, schedule the Veteran for a VA throat examination to determine the current nature and severity of his service-connected residuals of a cystectomy of the thyroglossal duct.  The electronic claims file should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran.  All indicated studies should be performed.

The examiner should discuss the Veteran's reported symptoms which he asserts are residuals from the cystectomy, including difficulty swallowing, breathing, and speaking, as well as the residual scar from the surgery.  See October 2015 Hearing Transcript, pp. 12-15.  

4.  After completion of the above and compliance with the requested action has been ensured, readjudicate the claims.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



